Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHN CHATMAN a/k/a JOHN CHATMON,    )                     No. 08-06-00108-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       290th District Court
)
THE STATE OF TEXAS,                                   )                    of Bexar County, Texas
)
                                    Appellee.                          )                    (TC# 2006-CR-1685W)

MEMORANDUM OPINION

            John Chatman a/k/a John Chatmon attempts to appeal a conviction for possession of a
controlled substance.  Finding that Appellant has no right of appeal, we dismiss the appeal.
            Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:
 
A defendant in a criminal case has the right of appeal under Code of Criminal
Procedure article 44.02 and these rules.  The trial court shall enter a certification of
the defendant’s right of appeal in every case in which it enters a judgment of guilt or
other appealable order.


  In a plea bargain case--that is, a case in which defendant’s
plea is guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant--a defendant may
appeal only:
 
(A)  those matters that were raised by written motion filed and ruled
on before trial, or
 
(B)  after getting the trial court’s permission to appeal.

Tex.R.App.P. 25.2(a)(2).

            Appellant filed a timely notice of appeal and the trial court’s certification of the defendant’s
right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The trial court’s certification  reflects
that the appeal “is a plea-bargain case, and the defendant has NO right of appeal.”  On April 25,
2006, the Clerk’s Office notified Appellant that the certification reflects that he has no right of
appeal in this case and requested a response.  Appellant’s attorney has filed a response conceding
that there is no right of appeal.  Based on the trial court’s certification that Appellant has no right of
appeal, we dismiss the appeal.

August 17, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)